Name: Commission Regulation (EC) No 1057/2008 of 27 October 2008 amending Appendix II of Annex to Regulation (EC) No 1702/2003 concerning the Airworthiness Review Certificate (EASA Form 15a) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  EU institutions and European civil service;  technology and technical regulations;  air and space transport
 Date Published: nan

 28.10.2008 EN Official Journal of the European Union L 283/30 COMMISSION REGULATION (EC) No 1057/2008 of 27 October 2008 amending Appendix II of Annex to Regulation (EC) No 1702/2003 concerning the Airworthiness Review Certificate (EASA Form 15a) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (2) has been amended by Regulation (EC) No 1056/2008 (3). (2) The Airworthiness Review Certificate set out in Appendix II of Annex to Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (4) should be replaced in order to reflect the changes made to Regulation (EC) No 2042/2003. (3) The measures provided for in this Regulation are based on the opinion issued by the Agency (5) in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Appendix II (Airworthiness Review Certificate, EASA Form 15a) of the Annex (Part 21) to Regulation (EC) No 1702/2003 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 315, 28.11.2003, p. 1. (3) See page 5 of this Official Journal. (4) OJ L 243, 27.9.2003, p. 6. (5) Opinion 02/2008. ANNEX Appendix II Airworthiness Review Certificate